Exhibit 2007 Management’s Discussion and Analysis of Results of Operations and Financial Condition February 7, 2008 Table of Contents 1. Preface 1 2. Caution Regarding Forward-Looking Information 2 3. Industry Interests 3 4. Business Strategy 4 5. Significant Events 5 6. Accounting Policies 8 7. Results of Operations – Quarter 4 2007 13 7.1. Air Canada 16 7.2. Corporate Items and Eliminations (“CIE”) 17 8. Results of Operations – 2007 18 8.1. Air Canada 21 8.2. Aeroplan 22 8.3. Jazz 22 8.4. ACTS 23 8.5. Corporate Items and Eliminations (“CIE”) 23 9. Financial and Capital Management 24 9.1. Analysis of Financial Position 24 9.2. Consolidated Cash flows 26 9.3. Contractual Obligations 27 9.4. Air Canada Pension Funding Obligations 28 9.5. Air Canada Capital Expenditures and Related Financing Arrangements 29 9.6. Air Canada Fleet 31 9.7. ACE Share Information 33 10. Related Party Transactions 34 11. Off-Balance Sheet Arrangements 41 12. Derivatives and Financial Instruments 43 13. Critical Accounting Estimates 46 14. Risk Factors 50 15. Sensitivity of Results 62 16. Quarterly Financial Information 63 17. Selected Annual Information 64 18. Controls and Procedures 65 19. Subsequent Events 66 20. Non-GAAP Financial Measures 67 21. Glossary of Terms 70 2007 Management’s Discussion and Analysis 1.Preface ACE Aviation Holdings Inc. (“ACE”), which was incorporated on June 29, 2004, is an investment holding company of various aviation interests.During 2007, ACE had the following reportable segments: Air Canada, Aeroplan Limited Partnership (“Aeroplan”) up to March 14, 2007, Jazz Air LP (“Jazz”) up to May 24, 2007, ACTS LP (“ACTS”) up to October 16, 2007, and Corporate Items and Eliminations (“CIE”). As at December 31, 2007, ACE had two reportable segments:Air Canada and CIE. Following the completion of the ACTS monetization transaction on October 16, 2007, ACE holds a 23% interest in Aero Technical Support & Services Holdings (“ACTS Aero”), a company which purchased the assets of ACTS and which conducts the business previously operated by ACTS. ACE is listed on the Toronto Stock Exchange (“TSX”) where its Class A variable voting shares and Class B voting shares are traded under the symbols ACE.A and ACE.B, respectively. This Management’s Discussion and Analysis of Results of Operations and Financial Condition (“MD&A”) for 2007 should be read in conjunction with ACE’s audited consolidated financial statements and notes for 2007.Reference to “Corporation” in this MD&A refers to, as the context may require, ACE and its aviation interests collectively, ACE and one or more of its aviation interests, one or more of ACE’s aviation interests, or ACE itself.Except where the context otherwise requires, all monetary amounts are stated in Canadian dollars.For an explanation of certain terms used in this MD&A, refer to section 21 “Glossary of Terms”.Except as otherwise noted, this MD&A is current as of February 7, 2008. Certain comparative figures have been reclassified to conform to the financial statement presentation adopted in the current period.In particular, Air Canada has reclassified the presentation of certain aircraft sublease revenues from Jazz.The revised presentation relates to aircraft that are accounted for as owned aircraft by Air Canada but are accounted for as operating leases in Jazz.This revised presentation does not impact the consolidated results for any period presented, however it does result in an increase in Air Canada’s inter-segment revenue and aircraft rent of $5 million for the three months ended December 31, 2007 and $22 million for the twelve months ended December 31, 2007 ($8 million for the three months ended December 31, 2006 and $27 million for the twelve months ended December 31, 2006). Forward-looking statements are included in this MD&A.See "Caution Regarding Forward-Looking Information" in section 2 of this MD&A for a discussion of risks, uncertainties and assumptions relating to these statements.For a detailed description of the risks relating to ACE and its subsidiaries, see section 14 "Risk Factors" of this MD&A. The
